United States Securities and Exchange Commission Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report(Date of earliest event reported)May 3, ALUS LIQUIDATION CORP. (Exact Name of Registrant as Specified in Charter) Delaware 000-51362 20-2620798 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 15770 Laguna Canyon Road, Suite 150, Irvine, California92618 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code (949) 453-0150 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction
